Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a graph theoretically produced by said motor cannot claimed as its abstract does not relate back to method and not does not contain any additional elements that integrate it into a practical application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being taught by Gauthier (US 7,138,776).
With respect to claim 1, Gauthier teaches a method of driving a star-connected three-phase motor, comprising: 
while a first phase of the star-connected (fig. 1, 150) three-phase motor (fig, 6, 620) is in an energized state, driving a second phase of the three-phase motor using a first sinusoidal drive function (column 4, lines 22-40);

 while the first phase is in the non-energized state, detecting (fig. 6, 630) a first back electromotive force (BEMF) voltage of the first phase (describing sin commutation); and 
for at least a portion of a time when the first phase is in the non-energized state, driving the second phase using a second drive function that varies from (column 2, lines 32-44; voltage varied in accordance with commutation) the first sinusoidal drive function.
With respect to claim 2, Gauthier teaches wherein the three-phase motor comprises one of a sensorless brushless direct current (BLDC) motor (fig, 6, 620) and a permanent magnet synchronous motor (PMSM).
With respect to claim 3, Gauthier teaches wherein driving the second phase using the second drive function results in an increased voltage applied (column 8, lines 2-12) to the second phase relative to driving the second phase using the first sinusoidal drive function.
With respect to claim 4, Gauthier teaches further comprising, while the first phase is in a second non-energized state, driving a third phase of the three-phase motor using a third drive function that varies from (column 2, lines 32-44; voltage varied in accordance with commutation) a second sinusoidal drive function.
With respect to claim 5, Gauthier teaches wherein driving the third phase using the third drive function results in an increased voltage applied (column 8, lines 2-12) to the third phase relative to driving the third phase using the second sinusoidal drive function.
With respect to claim 6, Gauthier teaches further comprising, after driving the second phase using the second drive function until the first BEMF voltage is detected, driving the (column 7, lines 24-38; PID commutation control control inverter) second phase using the first sinusoidal drive function.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846